Citation Nr: 1607025	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-24 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Omaha, Nebraska


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at the Good Samaritan Hospital, in Kearney, Nebraska, from August 16 to August 19, 2013.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The agency of original jurisdiction (AOJ) has indicated that the Veteran served on active duty from February 1972 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 partial denial of a claim for payment or reimbursement of expenses incurred at a private facility by the VA Nebraska-Western Iowa Health Care System in Omaha, Nebraska.


FINDINGS OF FACT

1.  The Veteran incurred private medical expenses from August 13 to August 19, 2013, for treatment at Good Samaritan Hospital, a non-VA medical facility; payment or reimbursement of private medical expenses incurred at Good Samaritan Hospital from August 13 to August 15, 2013, was approved, but payment or reimbursement of expenses incurred from August 16 to August 19, 2013, was denied.

2.  The only factor at issue in the current appeal is at what point the Veteran became stabilized such that he could be discharged or transferred to a VA or other Federal facility; all other criteria under the provisions of 38 U.S.C.A. § 1725 have been satisfied

3.  Resolving all reasonable doubt in the Veteran's favor, the evidence of record suggests that the care received from August 16 to August 19, 2013, was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to the VA facility in Omaha, Nebraska.  


CONCLUSION OF LAW

The criteria for payment of reimbursement of unauthorized medical expenses incurred in connection with treatment provided from August 16 to August 19, 2013, at Good Samaritan Hospital have been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ §§17.1000-17.1008 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is claiming entitlement to payment or reimbursement of private medical expenses incurred from August 16 to August 19, 2013, for treatment at a non-VA medical facility.  (The Board notes that payment or reimbursement of private medical expenses incurred at Good Samaritan Hospital from August 13 to August 15, 2013, was already approved.)  

Payment by VA for services rendered for a nonservice-connected condition in a non-VA facility under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008 is sought by the Veteran.  To be eligible for payment under these provisions, the treatment must satisfy all of the following conditions:

(1)  The emergency services were provided in a hospital emergency department or a similar facility providing emergency care;

(2)  A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health;

(3)  A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(4)  The care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility, with the medical emergency lasting only until stabilization of the Veteran;

(5)  The Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment;

(6)  The Veteran is financially liable to the non-VA provider of the emergency treatment;

(7)  The Veteran has no health insurance coverage for payment or reimbursement for the emergency treatment;

(8)  The Veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and

(9)  The Veteran is not eligible for reimbursement under 38 U.S.C.A § 1728, which applies primarily to emergency treatment for a service-connected disability.  (Eligibility under § 1728 is neither claimed nor apparent from the record as the Veteran was not treated for a service-connected disability.)  

See 38 C.F.R. § 17.1002.

The evidence of record shows that the Veteran was hospitalized from August 13 to August 19, 2013, at Good Samaritan Hospital, a private facility in Kearney, Nebraska.  Specifically, on August 13, 2013, the Veteran first presented to Smith County Memorial Hospital in Smith Center, Kansas, after developing chest discomfort, diaphoresis, and shortness of breath.  Upon presentation to the emergency department, he went into ventricular fibrillation.  The assessment was an acute myocardial infarction with subsequent ventricular fibrillation.  An emergency transfer to Good Samaritan Hospital was thereafter arranged and the Veteran presented to that facility that same day.  The hospitalization summary from Good Samaritan Hospital shows that a STAT echocardiogram was performed upon admission and the Veteran underwent a percutaneous coronary intervention (PCI) with coronary stenting.  Once the Veteran was stabilized, he was taken to the intensive care unit.  Over the next 24 hours the Veteran was stabilized, but did experience difficulty with hypoxia.  On August 15, 2013, the Veteran developed recurrent ST elevation in the anterior leads, at which point a repeat echocardiogram was performed, which confirmed LV thrombus and a small aneurysm at the apex with no evidence of rupture of the muscle.  Anticoagulation therapy was then initiated and it was indicated that over the next 24 to 48 hours, things stabilized fairly well for the Veteran.

Records from the Omaha VA note that on August 15, 2013, the Veteran was unstable for transfer.  Notes dated on August 16, 2013, indicate that the Veteran had been moved to the progressive care unit.  It was noted that he had experienced some arrhythmias the previous night and that an echocardiogram had revealed a clot in the left ventricle.  The note then states: "Katie RN thought the veteran stated he did not want to transfer.  However, she did ask me to send a transfer sheet.  She will have the physician review to see if the veteran is stable to transfer.  If she finds out for sure, that the veteran does not want to transfer she will call us back.  A transfer sheet was sent."  An addendum was entered at 12:33 p.m. that stated: "Per Katie RN, veteran is declining to transfer to the OVAMC."  

In support of his claim for payment or reimbursement of expenses incurred from August 16 to August 19, 2013, the Veteran reports that it was approximately 15 hours after his August 15, 2013, development of supraventricular tachycardia and discovering of the left ventricular thromboembolism that he was informed of the possible transfer to the VA facility in Omaha, which transfer would be by ambulance and take approximately four hours.  The Veteran states that he had declined transfer out of grave concern for his health, given the medical complications sustained the previous evening.

In this case, VA conceded that the Veteran's treatment was under emergency circumstances, and thus paid for his emergency inpatient treatment at the private hospital from August 13 to August 15.  The AOJ determined, however, that by August 16, 2013, the Veteran's condition had stabilized such that further payment for medical expenses was not authorized by law.  See 38 C.F.R. § 17.121 (2015).  

With regard to stabilization, claims for payment or reimbursement of the costs of emergency hospital care or medical services not previously authorized will not be approved for any period beyond the date on which the medical emergency ended.  38 C.F.R. § 17.121.  For the purpose of payment or reimbursement of the expense of emergency hospital care not previously authorized, an emergency shall be deemed to have ended at that point when a VA physician has determined that, based on sound medical judgment, a Veteran who received emergency hospital care could have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability.  Id.  From that point on, no additional care in a non-VA facility will be approved for payment by VA.  Id.

Further, as defined by statute, "emergency treatment" includes treatment rendered (1) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . (2) until such time as a Department facility or other Federal facility accepts such transfer if:  (A) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  Id.

In the instant case, the only issue in dispute under the provisions of 38 U.S.C.A. § 1725 is at what point the Veteran became stabilized such that he could be discharged or transferred to a VA or other Federal facility.  In Bellezza v. Principi, it was held that under 38 C.F.R. § 17.121, when determining when an emergency has ended, "[a] VA physician who has not provided the medical care or services in question must, perforce, consider the opinions of the attending physicians in order to make a sound medical determination related to the care and services in question."  16 Vet.App. 145, 149 (2002).  It was also noted that "[s]ound medical judgment would seem to require, at a minimum, that the VA physician making the determination examine and account for available medical records."  Id. at 150.

In the instant case, although the VA medical center in Omaha VA was capable of accepting a transfer of the Veteran on August 16, 2013, evidence documenting that the Veteran could have been transferred safely at any time between August 16 and August 19, 2013, to this VA facility for continuation of medical treatment is lacking.  Indeed, there is no indication in VA's records that a physician had in fact approved the Veteran's transfer and the Board can find no notation in the records provided by Good Samaritan Hospital that the Veteran was evaluated and deemed stable for transfer to the VA facility in Omaha.  Further, it does not appear that the AOJ obtained a VA opinion regarding when the Veteran could have been transferred to a VA medical center.  To the extent that review of the Veteran's claim by the Chief of Non VA Care unit as part of the administrative denial of the claim constitutes a VA medical opinion regarding the point of stabilization in this case, no rationale for the opinion is provided.  The Board points out that a conclusory statement is not sufficient in this case as a medical determination is required and the basis for the medical determination must be included.  See id.  

Given the AOJ's failure to develop properly the Veteran's claim and because there is evidence that would suggest that the Veteran was not stabilized as of August 16, 2013, the Board finds it appropriate to simply resolve reasonable doubt in favor of the Veteran and grant payment or reimbursement of medical expenses incurred in connection with treatment provided at Good Samaritan Hospital from August 16 to August 19, 2013, as opposed to remand the matter for additional development.  In this regard, the Board points out the records show that on August 16, 2013, the Veteran had been moved to the progressive care unit (PCU).  Research shows that PCUs are generally seen as a step-down unit and are designed to bridge the gap between intensive care units and medical-surgical units.  See http://ccn.aacnjournals.org/content/31/3/77.full.  Notably, "[w]hen compared with patients in the medical-surgical unit, patients in the PCU are generally considered to have an increased risk of their condition becoming unstable or of experiencing a life-threatening event."  Id.  This suggests to the Board that the Veteran may not in fact have been stable for transfer on August 16, 2013.  Even upon discharge, it was noted that although stable, the Veteran required "very close monitoring."  Overall, the Board finds that when reasonable doubt is resolved in the Veteran's favor, payment or reimbursement of medical expenses incurred in connection with treatment provided Good Samaritan Hospital from August 16 to August 19, 2013, is warranted under 38 U.S.C.A. § 1725.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided Good Samaritan Hospital from August 16 to August 19, 2013 is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


